BUFFINGTON, Circuit Judge.
After two hearings and an opportunity to the appellant to produce testimony, the Prohibition Commissioner refused to grant a permit to Lewis Bernstein. Thereupon a bill was filed in the court below to reverse his order. We feel the ease presented questions touching the applicant’s- experience in the business proposed, alleged false statements on his part concerning his residence and experience, the employment of a chemist who had been connected with a company that had its permit revoked, conflicting statements concerning the money invested in the business and the source from which it was obtained, and the questionable character of customers with whom applicant stated he meant to deal. These were all questions within the sphere of proper inquiry on the part of the appellee. While the testimony was pro and con, there was testimony from which he could make the order he did.
On hearing, the court below approved his action, holding that the facts testified to before the examiner bore out the conclusions reached. Finding no error in the action of the appellee or of the court below, the decree of the latter is affirmed.
DAVIS, Circuit Judge, sat in this case, but took no> part in its decision.